DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “keyed lock that engages a groove defined on the hitch pin” recited in claim 3, the “a pintle hitch, a weight distribution hitch, a gooseneck hitch, and a 5th wheel hitch” recited in claims 5 and 17, and “a first selectively dis-engageable coupling mechanism” and “a second selectively dis-engageable coupling mechanism” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackett et al. US 6,951,346.	Brackett et al. discloses a towing attachment assembly comprising: 	a removable towing coupler 1, the removable towing coupler defining a hitch receiver end 16 and a hitch coupling end 20, wherein the hitch receiver end is configured to be removably nested within a hitch receiver of a towed vehicle, and defines a set of towing coupler openings 82,83  the set of towing coupler openings aligning with a set of hitch receiver openings 80,81 when the hitch receiver end is nested within the hitch receiver of the towed vehicle, and receiving a towing coupler lock 60 therethrough when aligned with the set of hitch receiver openings, and wherein the hitch coupling end comprises a selectively disengageable coupling mechanism 22 configured to be selectively disengaged from the removable towing coupler and to be coupled with a trailer hitch of a towing vehicle; and a towing coupler lock that secures the hitch receiver end within the hitch receiver, wherein the towing coupler lock comprises a hitch .
	wherein the locking portion is a keyed lock that engages a groove 65 defined on the hitch pin such that the hitch pin cannot be removed from the set of hitch receiver openings and the set of towing coupler openings without first disengaging the locking portion, 	wherein the towing coupler lock is inserted within the set of hitch receiver openings while the hitch receiver is evacuated in order to prevent insertion of a towing apparatus within the hitch receiver (see Col. 6 lines 14-25), 	wherein the selectively disengageable coupling mechanism is chosen from the group consisting of a ball hitch, a pintle hitch, a weight distribution hitch, a gooseneck hitch, and a 5th wheel hitch;	and a couplable jack receiving portion 14.
Claim(s) 13-15,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackett et al. US 6,951,346.	Brackett et al. discloses a method of using a towing attachment assembly, the method comprising the steps of:  by the hitch receiver; and inserting a towing coupler lock 60 within the set of towing coupler openings and the set of hitch receiver openings, when the set of towing coupler openings and the set of hitch receiver openings are aligned, in order to secure the hitch receiver end within the hitch receiver, 	further comprising the step of inserting the towing coupler lock within the set of hitch receiver openings while the hitch receiver is evacuated in order to prevent insertion of a towing apparatus in the hitch receiver (see Col. 6 lines 14-25),	further comprising the step of altering a relative length of the removable towing coupler, wherein altering the relative length comprises: 	selecting a pair of towing coupler openings from the set of towing coupler openings, the pair of towing coupler openings being defined at a desired length along a length of the removable towing coupler; aligning the pair of towing coupler openings with the set of hitch receiver openings; and inserting the towing coupler lock within the pair of towing coupler openings and the set of hitch receiver openings when the pair of towing coupler openings and the set of hitch receiver openings are aligned, 	further comprising the step of dis-engaging a first selectively disengageable coupling .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brackett et al. ‘346 in view of  Beck et al. US 9,809,072.	Brackett et al. discloses the claimed invention except for a removable jack coupled to the removable towing coupler.	However, Beck et al. discloses a removable jack assembly for a trailer tongue including a couplable jack lock 20 that secures the couplable jack to a towing tongue, wherein the couplable jack is selectively rotatable, and is selectively anchorable in at least one orientation of 0 or 90 degrees.	Such a jack allows the trailer to be repositioned and raised or lowered to enable coupling of the trailer to a towing vehicle.	Therefore, it would have been obvious to one of ordinary skill in the art at the time the .
Allowable Subject Matter
Claims 6, 11, 16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



November 16, 2021